Citation Nr: 1444828	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a recurrent right shoulder disorder to include a rotator cuff tear.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 2000 to February 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Louisville, Kentucky, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a right shoulder disorder and denied an increased disability evaluation for the Veteran's hypertension.  In January 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right shoulder disorder and remanded both that issue and the issue of an increased evaluation for the Veteran's hypertension to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of service connection for a right shoulder disorder as entitlement to service connection for a recurrent right shoulder disorder to include a rotator cuff tear in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  A right shoulder rotator cuff tear was initially manifested during active service.  

2.  The Veteran's hypertension has been shown to be manifested by diastolic pressure predominantly below 110; systolic pressure predominantly below 200; and the need for continuous medication for control.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder rotator cuff tear are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.104, Diagnostic Code 7101 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for a right shoulder rotator cuff tear.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

In addressing the Veteran's claim for an increased evaluation for his hypertension, VA has issued several VCAA notices to the Veteran including an August 2005 notice which informed him of the evidence generally needed to support a claim for an increased evaluation and the effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The August 2005 VCAA notice was issued to the Veteran prior to the July 2007 rating decision from which the instant appeal arises.  The issue was readjudicated in the August 2008 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA examinations.  The examination reports are of record and are adequate for rating purposes.  All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection for a Right shoulder Disorder

The Veteran asserts that service connection for a recurrent right shoulder disorder is warranted as his currently diagnosed right shoulder rotator cuff tear was initially manifested during active service.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The right shoulder disorder at issue is not a chronic disease listed under 38 C.F.R. § 3.309(a) and the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was seen for right shoulder complaints.  Clinical documentation dated on November 14, 2000, states that the Veteran complained of right shoulder pain of one month's duration and upper and lower back pain of two weeks' duration.  Impressions of shoulder pain and low back pain were advanced and the Veteran was placed on a physical profile.  Clinical documentation dated on November 16, 2000, reports that the Veteran continued to complain of right shoulder pain and low back pain.  Assessments of muscle strain and musculoskeletal "back/neck" pain were advanced.  A November 27, 2000, treatment record conveys that the Veteran complained of "unresolved shoulder & neck pain."  An assessment of mechanical back pain was advanced.  

A July 2005 treatment record from T. McCartney, A.R.N.P., states that the Veteran presented a history of right shoulder pain which began in 2001 and was exacerbated by his employment in 2003 as a mail carrier.  He believed that his right shoulder disability was caused by "carrying a rucksack in [the] Army."  The Veteran was diagnosed with right shoulder pain.  A July 2005 magnetic resonance imaging (MRI) study of the right shoulder from D. Sileo, M.D., revealed a "deep undersurface partial thickness tear" at the lateral supraspinatus tendon insertion and supraspinatus tendonopathy.  

An August 2005 physical evaluation from C. Khalily, M.D., and associated clinical documentation relate that the Veteran complained of right shoulder pain.  He reported that his right shoulder symptoms had begun in September 2000 in the Army after he carried a "rucksack and weapons."  The Veteran was diagnosed with a right shoulder "rotator cuff (capsule) sprain and strain" and an "undersurface [rotator cuff] tear."  Dr. Khalily stated that the "onset was years ago."  

In a February 2007 written statement, the Veteran advanced that: he had initially injured his right shoulder during active service; several X-ray studies of the right shoulder had failed to identify any abnormalities; and he was initially diagnosed with a right shoulder rotator cuff tear when he was afforded a MRI study of the joint.  

At a July 2007 VA examination, the Veteran was diagnosed with a right shoulder rotator cuff tear.  The examiner indicated that "due to the current problem being localized to the shoulder and the service records indicating pain in his back, neck, and shoulder, I cannot resolve this issue without resort to mere speculation."  The physician clarified that "I do not know if the in[-]service neck, back pain were (sic) due to pain in the shoulder or vice versa or if they were separate problems that happened to occur at the same time."  It is not evident from the record that the VA examiner's use of the phrase "without resort to mere speculation" reflected the limitations of knowledge in the medical community at large rather than his own.  Absent such a finding, the examiner's opinion is of no probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  

At a March 2013 VA examination for compensation purposes, the Veteran was again diagnosed with a right shoulder rotator cuff tear.  The examiner opined that the Veteran's right shoulder disorder "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He clarified that: "the [service treatment records] showed a visit for [right] shoulder pain in Nov[ember] 2000 which was later determined to be related to mechanical back pain;" "the issue seemingly resolved as there are no other records found showing complaints regarding the right shoulder until around 2005;" "this is 4 full years after the patient got out of the military;" "the patient was not found to have a supraspinatus tear (rotator cuff tear) by MRI until 2005;" "if there was a true continuity of symptoms, it would be more likely that the patient would have sought treatment regarding the [right] shoulder immediately after discharge from the military; "the patient has been a mail carrier by trade for over 8 years now;" and he "could just as easily have injured his [right] shoulder at his civilian job which requires him to lift heavy objects."  The physician did not address the Veteran's subjective history of recurrent right shoulder pain since active service which he presented at the time of his initial 2005 right shoulder rotator cuff tear diagnosis.  Further, the Board observes that a review of the service treatment records does not show that the Veteran's right shoulder pain was at any point determined by treating military medical personnel "to be related to mechanical back pain."  Indeed, the records specifically separate the Veteran's right shoulder pain from his spinal complaints.  

The Veteran asserts that he experienced chronic right shoulder pain during active service which persisted to the 2005 diagnosis of a right shoulder rotator cuff tear and beyond.  The Board finds that the Veteran's statements as to chronic right shoulder pain to be competent and credible.  The service treatment records reflect that the Veteran complained of right shoulder pain separate and apart from his back pain.  While the report of the March 2013 VA examination conveys that the Veteran's right shoulder rotator cuff tear was not related to his in-service right shoulder complaints and determined that the Veteran's right shoulder rotator cuff tear was therefore less likely as not related to active service, the private clinical documentation of record reflects that the Veteran complained of recurrent right shoulder pain which initially became manifest during active service and was subsequently diagnosed as a right shoulder rotator cuff tear.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's right shoulder rotator cuff tear arose during active service.  Upon a resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for a right shoulder rotator cuff tear.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



III.  Hypertension

The Veteran asserts that a 20 percent evaluation is warranted for his service-connected hypertension as his diastolic pressure would be predominately 110 or more if it was not controlled by his prescribed medication.  

The Veteran was diagnosed with hypertension during active service.  The report of a May 2002 VA examination for compensation purposes states that the Veteran reported that he took prescribed anti-hypertensive medication.  On examination, the Veteran exhibited blood pressure readings of 166/106 and 165/94.  The Veteran was diagnosed with hypertension.  In July 2002, the RO established service connection for hypertension; assigned a 10 percent evaluation for that disability; and effectuated the award as of February 10, 2001.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A 10 percent evaluation is warranted for hypertensive vascular disease with diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A July 2004 private treatment record conveys that the Veteran exhibited a blood pressure reading of 151/68.  The treating physician increased the Veteran's anti-hypertensive medication.  

An August 2004 VA treatment record states that the Veteran exhibited a blood pressure reading of 156/71.  Private clinical documentation dated in January 2005 and June 2005 states that the Veteran exhibited blood pressure readings of 132/72 and 126/80.  An April 2005 VA treatment record reports that the Veteran exhibited a blood pressure reading of 121/64.  

An August 2005 private treatment record reports a blood pressure reading of 156/102.  VA clinical documentation dated in August 2005 states that the Veteran's blood pressure was well-controlled by his prescribed anti-hypertensive medication.  

At a September 2005 VA hypertension examination, the Veteran reported that he took prescribed anti-hypertensive medication which did not completely control his hypertension.  On examination, the Veteran exhibited blood pressure readings of 146/108, 148/112, and 157/83.  The Veteran was diagnosed with "hypertensive vascular disease on medical therapy."  

An April 2006 VA treatment record states that the Veteran exhibited a blood pressure reading of 136/65.  Treating VA medical personnel observed that the Veteran's hypertension was well-controlled by medication.  

Private clinical documentation dated in May 2006 reports that the Veteran exhibited blood pressure readings of 167/92 and 150/85.  An assessment of "uncontrolled hypertension" was advanced.  The Veteran's prescribed anti-hypertensive medication was increased.  

A June 2006 written statement from the Veteran's girlfriend conveys that she was a licensed practical nurse (L.P.N.).  She indicated that the Veteran's "blood pressure stays above normal;" "he takes his medication daily;" and he experienced black outs and headaches.  The Board observes that service connection has been established for migraine secondary to the Veteran's hypertension.  

Clinical documentation from Norton Healthcare dated in January 2007 states that the Veteran exhibited blood pressure readings of 138/88 and 144/98.  

In a February 2007 written statement, the Veteran indicated that his hypertension was not well controlled despite his seeing numerous doctors.  

At a July 2007 VA examination, the Veteran complained of fluctuating blood pressure.  He was reported to take anti-hypertensive medication.  On examination, the Veteran exhibited blood pressure readings of 150/92, 158/82, and 142/90.  The Veteran was diagnosed with hypertension.  The examiner stated that the Veteran "sometimes is slowed down at work due to headaches, dizziness, or lightheadedness which he thinks is related to high blood pressure."  

VA clinical documentation dated in November 2007 and January 2008 relates that the Veteran exhibited blood pressure readings of 155/85 and 148/74.  Treating VA medical personnel commented that the Veteran's hypertension was mildly increased and changed his anti-hypertensive medication.  

In his August 2008 Appeal to the Board (VA Form 9), the Veteran advanced that a 20 percent evaluation was warranted for his hypertension as "the diastolic pressure would be predominately 110 or more if not controlled by the medication."  He reported that he had taken his own blood pressure in July 2008 and recorded blood pressure readings of 148/106, 164/103, and 144/106.  

VA clinical documentation dated in December 2008 states that the Veteran exhibited blood pressure readings of 148/94, 154/81, and 144/77.  Treating VA medical personnel determined that the Veteran's blood pressure was elevated and increased his anti-hypertensive medication.  
The report of a January 2009 VA neurological examination states that the Veteran exhibited a blood pressure reading of 148/100.  

VA clinical documentation dated in June 2009 and July 2009 conveys that the Veteran reported that his home blood pressure readings "150-160/ ^ 90's" with "low reading x2 120's/70's."  On examination, he exhibited blood pressure readings of 146/85, 156/90, 159/101, 152/94, and 152/101.  Treating VA medical personnel determined that the Veteran's blood pressure was elevated and increased his anti-hypertensive medication.  

The report of an October 2011 VA psychiatric examination noted that the Veteran's hypertension was controlled by medications which made him dizzy; caused him to use the restroom often; and "sets off his migraines."  The Veteran reported that he was a letter carrier, "still working full-time, attending school full-time, and maintaining a busy family schedule."  

VA clinical documentation dated in November 2011 states that the Veteran exhibited a blood pressure reading of 125/79.  A June 2012 VA treatment record notes that the Veteran exhibited blood pressure readings of 127/67 and 120/66.  

The Veteran asserts that a 20 percent evaluation is warranted for his hypertension as his blood pressure readings fluctuate; he requires constant adjustment of his anti-hypertensive medication; and his "diastolic pressure would be predominately 110 or more if not controlled by the medication."  Initially, the Board acknowledges that the Veteran has had difficulty controlling his hypertension despite taking prescribed anti-hypertensive medications.  However, the Veteran's multiple reported home and clinical blood pressure readings reflect diastolic pressure predominantly below 110 and systolic pressure predominantly below 200.  The Veteran does not contend that his hypertension is manifested by either diastolic pressure of predominantly 110 or more and/or systolic pressure of predominantly 200 or more.  Indeed, he has acknowledged that his prescribed anti-hypertensive medication keeps his diastolic pressure below 110.  Given these facts, the Board finds that an evaluation in excess of 10 percent for the Veteran's hypertension is not warranted during any relevant time period.  38 C.F.R. § 4.104, Diagnostic Code 7101; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the Veteran's claim should be referred for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate an appellant's level of disability and symptomatology and is found inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in 38 C.F.R. § 4.104, Diagnostic Code 7101 reflects that the diagnostic criteria reasonably describes the Veteran's hypertensive disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for hypertension based upon diastolic pressure and systolic pressure and the need for medication.  The Veteran's hypertensive disability picture has been shown to encompass elevated blood pressure readings and the need for anti-hypertensive medication which falls squarely within the diagnostic criteria for a 10 percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The documentation of record does not show exceptional disability due to the Veteran's hypertension beyond that contemplated by the rating schedule.  Therefore, the Board determines that referral of the claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not merited.  

The Court has directed that when entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Veteran has reported working as a letter carrier on a full-time basis.  Therefore, the Board finds that the issue of a TDIU is not raised by the instant appeal.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right shoulder rotator cuff tear is granted.  

An evaluation in excess of 10 percent for the Veteran's hypertension is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


